STRINGER, Judge.
Terrell Dunbar challenges the trial court’s order denying his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Dunbar argues that his sentence as a habitual felony offender is illegal based on Taylor v. State, 818 So.2d 544 (Fla. 2d DCA 2002).1 We affirm the decision of the trial court because Dunbar does not affirmatively allege that he received a minimum mandatory sentence under section 893.13, Florida Statutes (2001), and was therefore affected by the amendments contained within chapter 99 188. Dunbar is therefore not entitled to relief under Taylor.
Affirmed.
WHATLEY and NORTHCUTT, JJ., Concur.

. Taylor held that chapter 99-188, Laws of Florida, is unconstitutional because it was enacted in violation of the single subject rule.